Citation Nr: 9923869	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  98-13 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from October 1951 to 
October 1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

Review of the record reveals that the claim is potentially 
well grounded.  The file contains a medical opinion from 
Thomas C. Strong, M.D., of August 1998.  In that document Dr. 
Strong reports that the veteran's wife "has given me 
information regarding military records which show that he had 
hypertension documented at the age of twenty-five in 1955 
with a blood pressure of 130/90."

In point of fact, the separation examination does contain a 
blood pressure reading of 130/90, but there is no finding of 
hypertension on that examination.  The heart and vascular 
system were described as normal to examination.  It is 
unclear, therefore, whether Dr. Strong purports to diagnose 
hypertension from this single reading, or whether his opinion 
was based on history as otherwise provided.  It is noted that 
the record contains a VA examination, but that no opinion as 
to the etiology of the hypertension is set forth.

The record indicates that the appellant was a police officer, 
and that he has retired on disability from that occupation.  
In view of the absence of medical records prior to the early 
1980's, records of police physicals, or other such employment 
records, including those surrounding his "retirement."

In addition, it is noted that the appellant requested a 
hearing before the hearing officer at the RO.  In his 
substantive appeal, he indicates he does not want a hearing 
before a Board Member, but his request for a hearing before a 
hearing officer does not appear to have been withdrawn.

In view of the foregoing, this case is REMANDED for the 
following actions:

1. The RO should, with the assistance of 
the appellant as indicated, attempt to 
obtain any medical records that may 
exist from his time as a police 
officer, to include physical 
examinations, treatment reports, and 
copies of information concerning his 
retirement (if due to disability).  To 
the extent there is an attempt to 
obtain records that is unsuccessful, 
the claims folder should contain 
documentation of the attempts made.  
The appellant and his representative 
should also be informed of the 
negative results.  38 C.F.R. § 3.159.  
The veteran and his representative are 
informed that they may submit any 
additional argument/evidence desired 
while the case is undergoing 
development.

2. The RO should schedule the appellant 
for a personal hearing before the 
hearing officer in accordance with 
applicable procedures.  If the 
appellant desires to withdraw his 
request for such hearing, he may do so 
in writing at the RO.

3. Thereafter, and whether or not records 
are obtained, or a hearing is held, 
the claims folder should be forwarded 
to a VA cardiologist for an opinion as 
to the onset of the appellant's 
hypertension.  Prior to entering an 
opinion, the examiner should review 
the service medical records, and all 
other records on file.  The basis of 
any opinion should be clearly set 
forth, to include the significance, if 
any, of the blood pressure reading of 
130/90 at separation.

When the aforementioned development has been accomplished, 
the RO should readjudicate the instant claim.  To the extent 
the benefits sought on appeal are not granted, the appellant 
and his representative should be provided with a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board for further appellate consideration, if in 
order.  No action is required of the appellate until he is 
notified.  The Board intimates no opinion as to the outcome 
in this case by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












